ORDER
PER CURIAM.
Carol Miller (“Miller”) appeals from the trial court’s judgment dismissing her medical negligence action against Defendants Michael Awad, M.D., PhD and Barnes Jewish Hospital. The trial court dismissed Miller’s action without prejudice on the grounds that she failed to file a health care affidavit within 90 days or 180 days of filing her petition as required by section 538.225.5 RSMo (Cum. Supp. 2013).1 On appeal, Miller asserts three points of error. We affirm the judgment of the trial court. We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).

. All further statutory references are to RSMo 2000, unless otherwise indicated.